Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, lines 3-4, "a side of the connection structure distal from the display substrate" should read - - the side of the connection structure distal from the display substrate- - since claim 2, lines 6-7 already states “a side of the connection structure distal from the display substrate”.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN111339821A) in view of Lee (US 2019/0147214) and Chang (US 2020/0184183).
Regarding claim 1, Lin (CN111339821A) teaches a display module (Fig. 8-18, Pages 5-16 of English Translation of CN111339821A), comprising:
a shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1);
a display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12), wherein the display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12) is disposed in the shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1) and is connected (Fig. 8 and 12) to the shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1);
a first light emitting component (16/161 in Fig. 8-9, Fig. 12-13 and Fig. 17), wherein the first light emitting component (16/161 in Fig. 8-9, Fig. 12-13 and Fig. 17) is connected to (Fig. 8-9, Fig. 12-13 and Fig. 17) the display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12) and is configured to emit light of a target wavelength (101 in Fig. 8-9, Fig. 12-13, Fig. 2-3 and Fig. 17, Page 16, the detection beam 101 is invisible light, such as, but not limited to, the detection beam 101 is near infrared light of wavelength of 800nm to 1200nm); and
a fingerprint recognition sensor (19 in Fig. 8 and 12), wherein the fingerprint recognition sensor (19 in Fig. 8 and 12) is disposed between (Fig. 8 and 12) the shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1) and the display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12); and the fingerprint recognition sensor (19 in Fig. 8 and 12) is configured to recognize a fingerprint (Fig. 8 and 12) based on received light of the target wavelength (101 in Fig. 8-9, Fig. 12-13 and Fig. 17) reflected by an obstacle (1000 in Fig. 8 and 12).
Lin (CN111339821A) does not explicitly point out that the fingerprint recognition sensor is fixedly connected to the shell, and an orthographic projection of the fingerprint recognition sensor onto the display panel and an orthographic projection of the first light emitting component onto the display panel do not overlap.
Lee teaches that a fingerprint recognition sensor (the sensor corresponding to 1451 in Fig. 6, [0105, 0119-0121]) is fixedly connected to (Fig. 6, [0120-0121]) a shell (105 in Fig. 6, [0120]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Lin (CN111339821A) such that in the system of Lin (CN111339821A), the fingerprint recognition sensor is fixedly connected to the shell. The motivation is that a fingerprint recognition sensor has a good recognition rate/performance (Lee, [0008, 0121-0122]).
Chang teaches that (Fig. 1-7, [0013-0034]) an orthographic projection (the projection corresponding to 103/50 in Fig. 1-7, [0013-0014) of a fingerprint recognition sensor (50 in Fig. 1-7, [0013-0014) onto a display panel (the panel corresponding to 20, 30 and 40 in Fig. 1-7) and an orthographic projection of a first light emitting component (60 in Fig. 1-7, [0015-0016]) onto the display panel do not overlap (Fig. 1, 5 and 6)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chang for the system of Lin (CN111339821A) in view of Lee such that in the system of Lin (CN111339821A) in view of Lee, an orthographic projection of the fingerprint recognition sensor onto the display panel and an orthographic projection of the first light emitting component onto the display panel do not overlap. The motivation is to improve a speed and correctness of fingerprint recognition and save energy (Chang, [0019, 0021]).

Regarding claim 19, Lin (CN111339821A) teaches that a method for manufacturing a display module (Fig. 8-18, Pages 5-16 of English Translation of CN111339821A), comprising:
providing a shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1); and
disposing a display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12), a first light emitting component (16/161 in Fig. 8-9, Fig. 12-13 and Fig. 17) and a fingerprint recognition sensor (19 in Fig. 8 and 12) in the shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1);
wherein the display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12) is connected to the shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1); the first light emitting component (16/161 in Fig. 8-9, Fig. 12-13 and Fig. 17) is connected to the display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12) and is configured to emit light of a target wavelength (101 in Fig. 8-9, Fig. 12-13 and Fig. 17, the detection beam 101 is invisible light, such as, but not limited to, the detection beam 101 is near infrared light of wavelength of 800nm to 1200nm); the fingerprint recognition sensor (19 in Fig. 8 and 12) is disposed between (Fig. 8 and 12) the shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1) and the display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12); and the fingerprint recognition sensor (19 in Fig. 8 and 12) is configured to recognize a fingerprint (Fig. 8 and 12) based on received light of the target wavelength (101 in Fig. 8-9, Fig. 12-13 and Fig. 17) reflected by an obstacle (1000 in Fig. 8 and 12). 
Lin (CN111339821A) does not explicitly point out that the fingerprint recognition sensor is fixedly connected to the shell, and an orthographic projection of the fingerprint recognition sensor onto the display panel and an orthographic projection of the first light emitting component onto the display panel do not overlap.
Lee teaches that a fingerprint recognition sensor (the sensor corresponding to 1451 in Fig. 6, [0105, 0119-0121]) is fixedly connected to (Fig. 6, [0120-0121]) a shell (105 in Fig. 6, [0120]).
B Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Lin (CN111339821A) such that in the system of Lin (CN111339821A), the fingerprint recognition sensor is fixedly connected to the shell. The motivation is that a fingerprint recognition sensor has a good recognition rate/performance (Lee, [0008, 0121-0122]).
Chang teaches that (Fig. 1-7, [0013-0034]) an orthographic projection (the projection corresponding to 103/50 in Fig. 1-7, [0013-0014) of a fingerprint recognition sensor (50 in Fig. 1-7, [0013-0014) onto a display panel (the panel corresponding to 20, 30 and 40 in Fig. 1-7) and an orthographic projection of a first light emitting component (60 in Fig. 1-7, [0015-0016]) onto the display panel do not overlap (Fig. 1, 5 and 6)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chang for the system of Lin (CN111339821A) in view of Lee such that in the system of Lin (CN111339821A) in view of Lee, an orthographic projection of the fingerprint recognition sensor onto the display panel and an orthographic projection of the first light emitting component onto the display panel do not overlap. The motivation is to improve a speed and correctness of fingerprint recognition and save energy (Chang, [0019, 0021]).

Regarding claims 15-16, Lin (CN111339821A) also teaches the following elements:
(Claim 15) the display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12) comprises a display area (the area corresponding to 120 in Fig. 1 and 10A) and the display area (the area corresponding to 120 in Fig. 1 and 10A) comprises a fingerprint recognition area (the area corresponding to V1 in Fig. 1-3 and 8); and an orthographic projection of the fingerprint recognition sensor  (19 in Fig. 8 and 12) onto the display panel is located within (Fig. 1-2, Fig. 8 and 10) the fingerprint recognition area (the area corresponding to V1 in Fig. 1-3 and 8); and the first light emitting component (16/161 in Fig. 8-9, Fig. 12-13 and Fig. 17) comprises at least one first light emitting element (16/161 in Fig. 8-9, Fig. 12-13 and Fig. 17) each emitting the light of the target wavelength (101 in Fig. 8-9, Fig. 12-13, Fig. 2-3 and Fig. 17, the detection beam 101 is invisible light, such as, but not limited to, the detection beam 101 is near infrared light of wavelength of 800nm to 1200nm), and the light of the target wavelength (101 in Fig. 8-9, Fig. 12-13, Fig. 2-3 and Fig. 17, the detection beam 101 is invisible light, such as, but not limited to, the detection beam 101 is near infrared light of wavelength of 800nm to 1200nm) emitted by the at least one first light emitting element (16/161 in Fig. 8-9, Fig. 12-13 and Fig. 17) is irradiated to the fingerprint recognition area (the area corresponding to V1 in Fig. 1-3 and 8).
(Claim 16) each of the at least one first light emitting element (16/161 in Fig. 8-9, Fig. 12-13 and Fig. 17) is an infrared radiation light emitting diode (16/161 in Fig. 8-9, Fig. 12-13, Fig. 2-3 and Fig. 17, the detection beam 101 from 16/161 is invisible light, such as, but not limited to, the detection beam 101 is near infrared light of wavelength of 800nm to 1200nm); and the target wavelength is 800nm to 1200nm (Page 16). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of greater than or equal to 850 nm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill for the system of Lin (CN111339821A) in view of Lee and Chang to recognize and try the target wavelength is greater than or equal to 850 nm since this would help to realize the under-display detection, less heat after the long term use and improve radiating efficiency (Lin (CN111339821A), Page 5, Paragraph 5).

Claims 2, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN111339821A) in view of Lee and Chang as applied to claim 1 above, and further in view of Li (CN111596489A).
Regarding claim 2, Lin (CN111339821A) also teaches that the display panel comprises a cover (11 in Fig. 11-14), a display substrate (12/122/123/124 in Fig. 11-14), a backlight source (13/131/132 in Fig. 11-14) and a connection structure (133 in Fig. 11-14); the cover (11 in Fig. 11-14) is connected to the shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1), and the display substrate (12/122/123/124 in Fig. 11-14), the backlight source (13/131/132 in Fig. 11-14) and the connection structure (133 in Fig. 11-14) are inside the shell (the shell corresponding to 17/171/172 in Fig. 8 and 12, Fig. 1). Lin (CN111339821A) does not explicitly point out that the display substrate, the backlight source and the connection structure are located in a region enclosed by the cover and the shell; the display substrate is connected to a side of the cover close to the shell; a side of the display substrate distal from the cover is connected to an end of the connection structure; and a side of the connection structure distal from the display substrate is connected to the backlight source; and the first light emitting component is disposed on a side of the connection structure distal from the backlight source and is connected to another end of the connection structure.
Chang teaches that (Fig. 1-7, [0013-0034]) the display substrate (the substrate corresponding to 20 and 30 in Fig. 1-7, [0014]), the backlight source (40 in Fig. 1-7) and a connection structure (the inherent electrical connection structure for LEDs 60 in Fig. 1-7) are located in a region enclosed (Fig. 1-7) by the cover (10 in Fig. 7) and the shell (70 in Fig. 1-7); the display substrate (the substrate corresponding to 20 and 30 in Fig. 1-7, [0014]) is connected to a side of the cover (10 in Fig. 7) close to the shell (70 in Fig. 1-7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chang for the system of Lin (CN111339821A) in view of Lee and Chang such that in the system of Lin (CN111339821A) in view of Lee and Chang, the display substrate, the backlight source and the connection structure are located in a region enclosed by the cover and the shell; the display substrate is connected to a side of the cover close to the shell. The motivation is to provide a full/wider screen for the display and improve a speed and correctness of fingerprint recognition (Chang, [0002, 0019, 0021], Fig. 7).
Li teaches that (Fig. 2-3, Pages 3-5 of English Translation of CN111596489A) a side of the display substrate (the bottom side of 2 in Fig. 2) distal from the cover (5 in Fig. 2) is connected to an end of the connection structure (the left end of 14 in Fig. 2, the bottom of 12 is connected to the left end of 14 through 4 and 15 in Fig. 2; and a side of the connection structure (the bottom side of 14 in Fig. 2) distal from the display substrate (2 in Fig. 2) is connected to the backlight source (12 and 11 in Fig. 2); and the first light emitting component (13 in Fig. 2) is disposed on a side of the connection structure (the top side of 14 in Fig. 2) distal from the backlight source (12 and 11 in Fig. 2) and is connected to another end of the connection structure (the right end of 14 in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Li for the system of Lin (CN111339821A) in view of Lee and Chang such that in the system of Lin (CN111339821A) in view of Lee and Chang, a side of the display substrate distal from the cover is connected to an end of the connection structure; and a side of the connection structure distal from the display substrate is connected to the backlight source; and the first light emitting component is disposed on a side of the connection structure distal from the backlight source and is connected to another end of the connection structure. The motivation is to provide a backlight module which can satisfy the fingerprint identification requirement and is good for reducing the whole length of the display module (Li, Page 2, Paragraph 4).

Regarding claims 9-10, 13 and 14, Lin (CN111339821A) teaches that a bottom side of the display panel is close to the shell (Fig. 12). Lin (CN111339821A) does not teach the following elements. 
Li teaches the following elements (Fig. 2-3, Pages 3-5 of English Translation of CN111596489A):
(Claim 9) the display panel (Fig. 2-3) further comprises a reflection sheet (19 in Fig. 2-3), a diffusion sheet (the lower or upper diffusion film of 18 in Fig. 2-3, Page 6, the optical film 18 may include a lower diffusion film, a lower brightness enhancement film, an upper brightness enhancement film and an upper diffusion film laminated from bottom to top, the light emitting surface of at least one of the lower brightness enhancement film and the upper brightness enhancement film is provided with a prism structure) and a prism sheet (the lower or upper prism film of 18 in Fig. 2-3, Page 6); the reflection sheet (19 in Fig. 2-3) is disposed on a side of the backlight source (11 and 12 in Fig. 2-3) distal from the display substrate (2 in Fig. 2-3), and is configured to reflect light emitted by the backlight source (11 and 12 in Fig. 2-3); the diffusion sheet (the lower or upper diffusion film of 18 in Fig. 2-3, Page 6) is disposed on a side of the backlight source (11 and 12 in Fig. 2-3) close to the display substrate (2 in Fig. 2-3), and is configured to diffuse the light emitted by the backlight source (11 and 12 in Fig. 2-3); and the prism sheet (the lower or upper prism film of 18 in Fig. 2-3, Page 6) is disposed on a side of the diffusion sheet (the lower diffusion film of 18 in Fig. 2-3, Page 6) close to the display substrate (2 in Fig. 2-3), and is configured to increase luminance of the light emitted by the backlight source (11 and 12 in Fig. 2-3).
(Claim 10) the reflection sheet (19 in Fig. 2-3), the diffusion sheet (the lower diffusion film of 18 in Fig. 2-3, Page 6) and the prism sheet (the lower or upper prism film of 18 in Fig. 2-3, Page 6) are all made of materials capable of transmitting the light of the target wavelength (Fig. 2 show that the infrared light emitted by 13 is reflected by finger, transmitting the 2, 18, 11 and 19, passing the hole 171 and received by 3).
(Claim 13) the display module (Fig. 2-3) further comprises a sealant (16 and 17 in Fig. 2); and the sealant (16 and 17 in Fig. 2) is disposed on a bottom side of the display panel (the bottom side of 2 in Fig. 2), and the sealant (16 and 17 in Fig. 2) is fixedly connected to the display panel (Fig. 2).
(Claim 14) the sealant (16 and 17 in Fig. 2) is provided with a third via (171 in Fig. 2); and an orthographic projection of the third via (171 in Fig. 2) onto the display panel (Fig. 2) covers the fingerprint recognition sensor (3 in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Li for the system of Lin (CN111339821A) in view of Lee and Chang such that in the system of Lin (CN111339821A) in view of Lee and Chang, 
(Claim 9) the display panel further comprises a reflection sheet, a diffusion sheet and a prism sheet; the reflection sheet is disposed on a side of the backlight source distal from the display substrate, and is configured to reflect light emitted by the backlight source; the diffusion sheet is disposed on a side of the backlight source close to the display substrate, and is configured to diffuse the light emitted by the backlight source; and the prism sheet is disposed on a side of the diffusion sheet close to the display substrate, and is configured to increase luminance of the light emitted by the backlight source.
(Claim 10) the reflection sheet, the diffusion sheet and the prism sheet are all made of materials capable of transmitting the light of the target wavelength.
(Claim 13) the display module further comprises a sealant; and the sealant is disposed on a side of the display panel close to the shell, and the sealant is fixedly connected to the display panel.
(Claim 14) the sealant is provided with a third via; and an orthographic projection of the third via onto the display panel covers the fingerprint recognition sensor.
	The motivation is to improve the brightness, provide a backlight module which can satisfy the fingerprint identification requirement and is good for reducing the whole length of the display module (Li, Page 2, Paragraph 4, Page 6, Paragraph 8).

Regarding claim 11, Lin (CN111339821A) also teaches the following elements:
(Claim 11) the display panel (the panel corresponding to 11, 12, 13 and 14 in Fig. 8 and 12) further comprises a second adhesive (14 in Fig. 8 and 12, the connecting layer 14 can comprise or is optical adhesive); and the second adhesive (14 in Fig. 8 and 12) is disposed between the cover and the display substrate (Fig. 8 and 12), and is configured to connect the cover and the display substrate (Fig. 8 and 12).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN111339821A) in view of Lee and Chang as applied to claim 1 above, and further in view of Lin (CN111339815A).
Regarding claim 17, Lin (CN111339821A) does not explicitly point out the following elements. 
Lin (CN111339815A) teaches the following elements (Fig. 4-8, Pages 8-15 of English Translation of CN111339815A):
(Claim 17) the display module (Fig. 4-8) further comprises a fingerprint recognition driving circuit (the circuit corresponding to 1500/2500, 1501/2501 and 1502/2502 in Fig. 6 and Fig. 8); the fingerprint recognition driving circuit (the circuit corresponding to 1500/2500, 1501/2501 and 1502/2502 in Fig. 6 and Fig. 8) is connected to the first light emitting component (161/162 in Fig. 4-8) and is configured to drive the first light emitting component to emit the light of the target wavelength (Fig. 4-8, Page 8-15); and the fingerprint recognition driving circuit (the circuit corresponding to 1500/2500, 1501/2501 and 1502/2502 in Fig. 6 and Fig. 8) is further connected to the fingerprint recognition sensor (19/29 in Fig. 2, 6 and 8) and is configured to supply a driving signal (Fig. 6 and 8) to the fingerprint recognition sensor (19/29 in Fig. 2, 6 and 8).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lin (CN111339815A) for the system of Lin (CN111339821A) in view of Lee and Chang such that in the system of Lin (CN111339821A) in view of Lee and Chang, 
(Claim 17) the display module further comprises a fingerprint recognition driving circuit; the fingerprint recognition driving circuit is connected to the first light emitting component and is configured to drive the first light emitting component to emit the light of the target wavelength; and the fingerprint recognition driving circuit is further connected to the fingerprint recognition sensor and is configured to supply a driving signal to the fingerprint recognition sensor.
The motivation is to improve the identification efficiency (Lin (CN111339815A), Page 3, Paragraph 10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN111339821A) (CN111339821A) in view of Lee (US 2019/0147214), Chang (US 2020/0184183) and Cho (US 2017/0372114).
Regarding claim 20, as stated in the rejection of claim 1 above, Lin (CN111339821A) in view of Lee and Chang already teaches a display module comprises: a shell; a display panel, wherein the display panel is disposed in the shell and is connected to the shell; a first light emitting component, wherein the first light emitting component is connected to the display panel and is configured to emit light of a target wavelength; and a fingerprint recognition sensor, wherein the fingerprint recognition sensor is disposed between the shell and the display panel and is fixedly connected to the shell; an orthographic projection of the fingerprint recognition sensor onto the display panel and an orthographic projection of the first light emitting component onto the display panel do not overlap; and the fingerprint recognition sensor is configured to recognize a fingerprint based on the received light of the target wavelength reflected by an obstacle. Lin (CN111339821A) also teaches that a display device  (Fig. 8-18, Pages 5-16 of English Translation of CN111339821A) comprising the display module (Fig. 8-18, Pages 5-16 of English Translation of CN111339821A). Lin (CN111339821A) does not explicitly point out that the display device comprises a power supply component, the display module that is connected to the power supply component, and the power supply component is configured to supply power to the display module.
Cho teaches that a display device (Fig. 3A-4A) comprises a power supply component (220 in Fig. 3A-4A, [0080]), the display module (Fig. 3A-4A) that is connected to the power supply component (220 in Fig. 3A-4A, [0080]), and the power supply component (220 in Fig. 3A-4A, [0080]) is configured to supply power to the display module ([0080]).
Before the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Cho for the system of Lin (CN111339821A) in view of Lee and Chang such that in the system of Lin (CN111339821A) in view of Lee and Chang, the display device comprises a power supply component, the display module that is connected to the power supply component, and the power supply component is configured to supply power to the display module. The motivation is to supply the electric power to components of a portable device (Cho, [0080, 0289], Fig. 1).

Allowable Subject Matter
Claims 3-8, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display module as set forth in claims 3-8, 12 and 18.
Regarding claims 3-8 and 18, none of the prior art discloses or suggests a display module recited in claim 2, wherein the backlight source comprises a second light emitting component and light guide plate; the second light emitting component is disposed on a side of the connection structure distal from the display substrate; and an orthographic projection of the second light emitting component onto the connection structure and an orthographic projection of the first light emitting component onto the connection structure do not overlap; and wherein “the light guide plate is disposed on a side of the second light emitting component distal from the first light emitting component” in combination with the other required elements of the claim.
Regarding claim 12, none of the prior art discloses or suggests a display module recited in claim 2, wherein the display module further comprises a flexible printed circuit; one end of the flexible printed circuit is connected to a side of the display substrate distal from the shell, and the other end of the flexible printed circuit is disposed between the display substrate and the shell; and wherein “the flexible printed circuit is provided with a second via; and the first light emitting component is connected to the display panel through the second via” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871